Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 16/633,846 filed 1/24/20. Claims 1, 2, 5-17 & 20-22 are pending. Claims 18 & 19 were not present in the original and subsequent claim sets. Claims 3, 4 & 23 have been cancelled due to an amendment.
Allowable Subject Matter
Claims 1, 2, 5-17 & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious the internal gear of the first planetary gear mechanism is guided radially by way of the helical teeth of the radially outer side and the radially inner side, wherein the internal gear of the first planetary gear mechanism is guided axially by way of two sliding guides in combination with the remaining limitations of claim 1.
Regarding claim 10, the prior art of record fails to show or render obvious an internal gear of the first planetary gear mechanism forms a sun gear of the second planetary gear mechanism; wherein the internal gear of the first planetary gear mechanism has a radially outer side and a radially inner side opposite the radially outer side, and wherein at least one of the radially outer side and the radially inner side presents helical teeth for compensating for axial forces applied against the internal gear; wherein at least one bearing is arranged radially between the first and the second output shafts in combination with the remaining limitations of claim 10.
Regarding claim 12, the prior art of record fails to show or render obvious the internal gear of the first planetary gear mechanism having a radially outer side and a radially inner side opposite the radially outer side, and wherein at least one of the radially outer side and the radially inner side presents helical teeth for compensating for axial forces applied against the internal gear; and wherein the second output shaft is partially axially aligned with, and extends annularly about the first output shaft in combination with the remaining limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 10/15/21 with respect to claims 1, 2 & 5-9 have been fully considered and are persuasive. The rejection of claims 1, 2 & 5-9 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659